                                                             REDACTED VERSION

               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                  Bid Protest

                                           )
ORACLE AMERICA, INC.,                      )
            Plaintiff,                     )
                                           )
         v.                                )      No. 18-1880C
                                           )
THE UNITED STATES,                         )      Senior Judge Eric G. Bruggink
             Defendant,                    )
                                           )
         and                               )
                                           )
AMAZON WEB SERVICES, INC.,                 )
            Defendant-Intervenor.          )
                                           )

  AMAZON WEB SERVICES, INC.’S RESPONSE TO ORACLE AMERICA, INC.’S
    MOTION TO COMPLETE AND SUPPLEMENT THE ADMINISTRATIVE
      RECORD AND FOR LEAVE TO CONDUCT LIMITED DISCOVERY




         January 11, 2019                  Respectfully submitted,

                                           s/ Daniel R. Forman
                                           Daniel R. Forman
         Of Counsel:                           (Counsel of Record)
                                           Crowell & Moring LLP
         Olivia L. Lynch                   1001 Pennsylvania Avenue, NW
         Robert J. Sneckenberg             Washington, DC 20004-2595
         OLynch@crowell.com                Tel: (202) 624-2504
         RSneckenberg@crowell.com          Fax: (202) 628-5116
                                           DForman@crowell.com

                        Attorneys for Amazon Web Services, Inc.
                                                                                                  REDACTED VERSION

                                                   TABLE OF CONTENTS

INTRODUCTION ...................................................................................................................... 1

QUESTION PRESENTED ......................................................................................................... 5

STATEMENT OF THE CASE ................................................................................................... 6

I.        Leadership Across DoD—with Significant Public Input—Designed the JEDI Cloud
          Procurement to Meet the Needs of the Warfighter............................................................ 6

II.       The Agency Decisions at Issue in This Protest ............................................................... 10

          A.         The Under Secretary of Defense and Responsible Contracting Officer
                     Approved the Decision to Make a Single Award ................................................ 10

          B.         The Deputy Director of the Defense Digital Service Specifically Justified
                     Each of the Solicitation’s Gate Criteria .............................................................. 11

          C.         The Contracting Officer Determined that the JEDI Cloud Procurement Has
                     Not Been Negatively Impacted by Any Conflicts of Interest............................... 11

III.      Oracle’s GAO Protest and Meritless Bias Allegations .................................................... 13

          A.         Oracle Wildly Overstates Deap Ubhi’s Limited Involvement in the JEDI
                     Cloud Procurement ............................................................................................ 15

          B.         Oracle Wildly Overstates Anthony DeMartino’s Limited Involvement in the
                     JEDI Cloud Procurement.................................................................................... 17

IV.       GAO’s Decision Denying Oracle’s Protest and Oracle’s Recycled Allegations in This
          Court ............................................................................................................................. 18

ARGUMENT ............................................................................................................................ 19

I.        Standards of Review for Bid Protest Supplementation and Discovery ............................ 20

II.       None of Oracle’s Broad Document Requests Are Necessary for Effective Judicial
          Review of the Thoroughly Documented Agency Decisions at Issue in This Protest........ 22

          A.         Offerors’ Later-Submitted Proposals Are Irrelevant to the Threshold Propriety
                     of the Solicitation ............................................................................................... 25

          B.         Oracle’s Requests to Investigate Its Meritless Bias Allegations Are Irrelevant
                     to this Court’s Review of the Contracting Officer’s Assessment ......................... 27

III.      Exhibit A to Oracle’s Motion Is Not Necessary for Effective Judicial Review ............... 29


                                                                      ii
                                                                                                 REDACTED VERSION

IV.       Oracle’s Meritless Conflict Allegations Do Not Warrant Third Party Discovery and
          Depositions from Individuals Who Were Not Decision-Makers in This Procurement..... 30

          A.         Oracle’s Inapposite Case Law Does Not Support Its Requested Discovery ......... 30

          B.         Oracle Has Not Carried Its Burden to Overcome the Presumption of Good
                     Faith and Fair Dealing ........................................................................................ 32

                     1.         Oracle Has Neither Identified Any Conduct That Is Hard to Explain
                                Absent Bad Faith Nor Provided Anything More than Innuendo or
                                Suspicion as to Potential Motivations for Bad Faith ................................ 33

                     2.         Oracle’s Requested Discovery Would Not Lead to Evidence
                                Sufficient to Overcome the Presumption of Good Faith .......................... 35

V.        Oracle’s Requested Discovery Would Unduly Interfere with the Agency’s Lawful
          Discretion ...................................................................................................................... 37

CONCLUSION ......................................................................................................................... 39




                                                                    iii
                                                                                          REDACTED VERSION

                                             TABLE OF AUTHORITIES

Cases                                                                                                                    Page(s)

AgustaWestland N. Am., Inc. v. United States,
   880 F.3d 1326 (Fed. Cir. 2018)............................................................................................ 21

Am-Pro Protective Agency, Inc. v. United States,
  281 F.3d 1234 (Fed. Cir. 2002)...................................................................................... 32, 35

Axiom Res. Mgmt., Inc. v. United States,
   564 F.3d 1374 (Fed. Cir. 2009)..................................................................................... passim

Beta Analytics Int’l, Inc. v. United States,
   61 Fed. Cl. 223 (2004)................................................................................................... 22, 32

CRAssociates, Inc. v. United States,
  95 Fed. Cl. 357 (2010)......................................................................................................... 38

DataMill, Inc. v. United States,
   91 Fed. Cl. 722 (2010).................................................................................................. passim

Diversified Maint. Sys., Inc. v. United States,
   93 Fed. Cl. 794 (2010)................................................................................................... 30, 31

E. W., Inc. v. United States,
   100 Fed. Cl. 53 (2011)................................................................................................... 23, 25

Impresa Construzioni Geom. Domenico Garufi v. United States,
   238 F.3d 1324 (Fed. Cir. 2001)............................................................................................ 38

Jacobs Tech. Inc. v. United States,
   100 Fed. Cl. 198 (2011) ........................................................................................... 21, 37, 38

Madison Servs., Inc. v. United States,
  92 Fed. Cl. 120 (2010)............................................................................................. 22, 27, 30

Oracle Am., Inc.,
   B-416657 et al., Nov. 14, 2018, 2018 CPD ¶ 391 .................................................... 18, 19, 32

Orion Int’l Techs. v. United States,
   60 Fed. Cl. 338 (2004)................................................................................................... 30, 31

Palantir USG, Inc. v. United States,
   129 Fed. Cl. 218 (2016) ..................................................................................... 30, 31, 33, 35

Starry Assocs., Inc. v. United States,
    125 Fed. Cl. 613 (2015) ................................................................................................ passim
                                                                iv
                                                                                                REDACTED VERSION

Tauri Grp., LLC v. United States,
   99 Fed. Cl. 475 (2011)................................................................................................... 23, 26

Terry v. United States,
   96 Fed. Cl. 156 (2010).................................................................................................. passim


Statutes and Regulations                                                                                                        Page(s)

10 U.S.C. § 2304a ..................................................................................................................... 10

28 U.S.C. § 1491 ....................................................................................................................... 20

FAR 16.504 .............................................................................................................................. 10




                                                                     v
                                                                     REDACTED VERSION

                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                    Bid Protest

                                                  )
ORACLE AMERICA, INC.,                             )
            Plaintiff,                            )
                                                  )
           v.                                     )      No. 18-1880C
                                                  )
THE UNITED STATES,                                )      Senior Judge Eric G. Bruggink
             Defendant,                           )
                                                  )
           and                                    )
                                                  )
AMAZON WEB SERVICES, INC.,                        )
            Defendant-Intervenor.                 )
                                                  )

   AMAZON WEB SERVICES, INC.’S RESPONSE TO ORACLE AMERICA, INC.’S
     MOTION TO COMPLETE AND SUPPLEMENT THE ADMINISTRATIVE
       RECORD AND FOR LEAVE TO CONDUCT LIMITED DISCOVERY

       Pursuant to the Rules of the United States Court of Federal Claims (“RCFC”) and the

December 13, 2018 Scheduling Order in this case, Amazon Web Services, Inc. (“AWS”) hereby

opposes Oracle America, Inc.’s (“Oracle”) motion to supplement the administrative record and

conduct discovery.

                                       INTRODUCTION

       Oracle’s Complaint is its second bite at the apple challenging the ground rules of the

Department of Defense’s (“DoD”) Joint Enterprise Defense Infrastructure (“JEDI”) Cloud

procurement. Having already tried its hand at the Government Accountability Office (“GAO”)

and lost, Oracle now asks this Court to interfere in the extensively planned and critically

important JEDI Cloud procurement. Notwithstanding that the procurement was reviewed and

approved by numerous offices and decision-makers across DoD—each of whom thoroughly

documented their relevant analyses—Oracle asks this Court to find that three specific


                                                 1
                                                                     REDACTED VERSION

procurement decisions were somehow arbitrary and capricious: (1) the decision to make a single

award; (2) the decision to include certain of the Solicitation’s threshold Factor 1 Gate Criteria;

and (3) the Contracting Officer’s determination that the procurement was not tainted by any

conflicts of interest.

        For each of these decisions, the administrative record already includes the

contemporaneous, documented determinations from the responsible Agency decision-makers.

For example, regarding DoD’s decision to make a single award, the record already contains both

the Contracting Officer’s formal Rationale and the Under Secretary of Defense for Acquisition

and Sustainment’s official Determination and Findings authorizing that decision. Regarding

DoD’s decision to include the Factor 1 Gate Criteria in the Solicitation, the record already

includes the Defense Digital Service (“DDS”) Deputy Director’s formal Justification for each of

those criteria. And regarding the Contracting Officer’s decision that the procurement was not

tainted by any alleged conflicts of interest, the record already includes the Contracting Officer’s

formal Assessment regarding the lack of any conflicts. Additionally, the administrative record

already includes all of the materials considered and/or relied on by those decision-makers in

reaching their decisions. Finally, in its GAO protest, Oracle had the opportunity to cross-

examine both the Contracting Officer and the DDS Deputy Director regarding these issues, and

the administrative record already includes that testimony, which further explains the bases for

and rationality of each of the decisions at issue.

        Critically, Oracle does not dispute that the administrative record already contains these

voluminous materials—including the official, contemporaneously documented Agency decisions

at issue. Nor does Oracle allege that any of the Agency decision-makers—the Contracting




                                                     2
                                                                     REDACTED VERSION

Officer, the DDS Deputy Director, and the Under Secretary of Defense—were biased in any

way. Thus, Oracle offers no basis to question the veracity of their official determinations.

       However, Oracle now moves to supplement the administrative record and for broad

discovery so that Oracle may investigate its own meritless allegations that two former

government officials who were not the decision-makers at issue supposedly acted in a biased

manner during the procurement. First, Oracle asks that this Court order the Government to

produce eight broad categories of Agency materials—including many which may not even exist

and forensic and metadata information regarding virtually every single document in the entire

JEDI Cloud procurement.1 Next, Oracle requests to supplement the Agency’s administrative

record with a personal blog post and tweet—neither of which were reviewed or considered by

the Agency decision-makers at issue—by one of the former government officials that Oracle

alleges may have been biased. 2 Finally, Oracle requests that it be allowed to serve third party

discovery on and conduct depositions of the two former government officials that it alleges may

have been biased.

       For the following reasons, Oracle is not entitled to any of its requested materials.

       First, the focus of this Court’s deferential arbitrary and capricious review is the existing

administrative record—i.e., the official Agency determinations at issue and the specific materials


1
        Oracle couches its eight requests as supposedly necessary to “complete” the record.
Oracle Motion at 21. But Oracle is not seeking “to fill gaps” in the Agency’s documentation of
the materials considered by the decision-makers at issue; rather, Oracle is attempting “to
investigate” its various assertions that two former government officials who were not decision-
makers were supposedly “biased and that the bias affected” the procurement. Cf. Starry Assocs.,
Inc. v. United States, 125 Fed. Cl. 613, 622 (2015). Thus, Oracle’s entire motion must be viewed
through the lens of supplementation and/or discovery, not “completion.”
2
      Oracle also requested that Exhibit B to its motion be added to the record. Because the
Government already included that document in the record, the request is moot.

                                                 3
                                                                     REDACTED VERSION

considered by the Agency decision-makers in reaching those decisions. Absent allegations of

bias on the part of the specific Agency decision-makers—which there are no such allegations

here—there is no basis to expand the record beyond the official determinations at issue. Here,

because the existing administrative record already includes the official determinations at issue

(and more), the administrative record is already complete and no further materials are “necessary

for effective judicial review.”

       Second, the personal blog post and tweet attached to Oracle’s motion are irrelevant to

this protest, as they were not considered by the Agency decision-makers at issue, do nothing to

call into question the veracity of the official determinations, and are not necessary for this Court

to review the rationality of those official determinations.

       Third, Oracle’s requested third-party discovery and depositions are particularly

unwarranted. As a threshold matter, the responsible Contracting Officer contemporaneously

investigated the two former government officials at issue, and she executed a formal Assessment

that neither “negatively impact[ed] the integrity of the JEDI Cloud acquisition.” That formal

Assessment is the subject of this Court’s review, not whatever hypothetical materials Oracle’s

broad investigation may or may not uncover. Additionally, while this Court’s traditional test for

bias discovery is irrelevant here—because Oracle has not alleged any bias on the part of the

Agency decision-makers whose decisions are under review—Oracle nevertheless also fails under

both prongs of that test: (1) Oracle has neither identified any conduct that is hard to explain

absent bad faith nor provided anything more than innuendo or suspicion as to potential

motivations for bad faith; and (2) Oracle’s requested discovery would not lead to evidence

sufficient to overcome the presumption of good faith. Accordingly, for each of these reasons,

Oracle’s requested discovery is neither necessary nor warranted.

                                                  4
                                                                    REDACTED VERSION

       Finally, Oracle’s requested discovery would unduly interfere with the Agency’s lawful

discretion in conducting this ongoing procurement. The record already contains the relevant

Agency decision-makers’ official Determination, Justification, and Assessment decisions and

complete analyses. While Oracle disputes the conclusions and sufficiency of those analyses,

Oracle has not challenged the integrity and good faith of the actual Agency decision-makers.

Thus, even if this Court were to agree with Oracle that a particular document or category of

documents should have been considered, the proper remedy is to remand the matter to the

Agency for the appropriate Agency decision-maker to conduct a supplemental investigation and

execute a new determination. The Court need not—and, indeed, may not—conduct its own

sweeping de novo investigation at Oracle’s behest and then impose an outcome on the Agency.

Granting Oracle’s extremely broad discovery requests would lead to this very outcome and

would require this Court to examine and evaluate newly produced materials in the first instance,

which is the antithesis of the Tucker Act’s deferential arbitrary and capricious review.

       Accordingly, for each and all of these reasons, AWS respectfully requests that this Court

deny Oracle’s motion in its entirety.

                                  QUESTION PRESENTED

       Whether Oracle should be permitted to conduct a broad, de novo investigation into the

supposed bias of two former government officials where those individuals were not responsible

for the procurement decisions at issue in this protest; the responsible Agency decision-makers

contemporaneously documented and explained their official determinations; and Oracle has not

alleged that the decision-makers were biased in any way in rendering and/or documenting their

official determinations, which are already included and fully explained in the existing

administrative record.


                                                 5
                                                                    REDACTED VERSION

                                STATEMENT OF THE CASE

       The following sections briefly summarize the evolution of the JEDI Cloud procurement

and key steps and decision-makers involved, as well as the development of the extensive record

through Oracle’s GAO protest. Oracle’s Complaint and motion gloss over, strip of context, or

completely ignore the extensive facts that contradict its paper-thin narrative. But, when viewed

in full, the record not only contains the complete determinations and analyses of the relevant

Agency decision-makers, it also establishes that the former government officials Oracle now

seeks to investigate were not responsible for the decisions challenged in Oracle’s Complaint.

I.     Leadership Across DoD—with Significant Public Input—Designed the JEDI Cloud
       Procurement to Meet the Needs of the Warfighter

       In September 2017, the Deputy Secretary of Defense (“DSD”) directed DoD to undertake

a new initiative to accelerate adoption of cloud computing technologies through the acquisition

of a modern enterprise cloud services solution that can support all classification levels. AR Tab

90 at 5947-5948.3 As a result, the DDS “participated in multiple types of market research

activities in support of the JEDI Cloud acquisition,” including one-on-one meetings with

vendors,4 cloud focus sessions with DoD stakeholders (e.g., USMC, Navy, USAF, etc.) and

thought leaders (e.g., MITRE, Gartner, etc.), and meetings with the Intelligence Community. 5


3
       Citations to “AR Tab” refer to the administrative record filed with this Court on January
10, 2019.
4
        DDS conducted vendor meetings from October 12, 2017 to January 26, 2018. These
meetings followed a consistent format, with meetings lasting anywhere from 60 to 90 minutes
and including up to four DDS participants who used a standard set of questions. See AR Tab 20
at 367, 388-389 (Question Template for Vendor Meetings).
5
       DDS was not the only group within DoD holding such meetings. The DoD Chief
Information Officer (“CIO”) and (then) Under Secretary of Defense for Acquisition, Technology
and Logistics “also hosted ‘cloud focus sessions’ with each of the Military Services, larger DoD
Components, and industry thought leaders.” AR Tab 20 at 368.

                                                6
                                                                   REDACTED VERSION

See AR Tab 20 at 367, 390. On October 30, 2017, DoD released a public request for information

(“RFI”), which would result in sixty-four separate responses from entities including but not

limited to cloud service providers and integrators and resellers. 6 AR Tab 20 at 368, 391-396

(RFI); see AR Tabs 41, 44.

       Separately, in November and December 2017 the Joint Staff, in consultation with DDS,

developed the warfighting requirements for the JEDI Cloud. See AR Tab 75 at 5235. Joint

Requirements Oversight Council Memorandum (“JROCM”) 135-17, signed on December 22,

2017 by the Vice Chairman of the Joint Chiefs of Staff based on the recommendation of the Joint

Requirements Oversight Council (“JROC”), established the following as the “cloud

characteristics and elements of particular importance to warfighting missions”: (1) Cloud

Resiliency Linkage to Mission Criticality; (2) Cyber Defenses; (3) Cyber Defenders; and (4)

Role-Based Training. AR Tab 17 at 321-324;7 see also id. at 329-330. These requirements

reflect the collective needs of the DoD8 and, once JROCM 135-17 identified the warfighting

requirements, “a team of experts from across the Department, who understand the technology, as

well as understanding the war fighting need, spent time taking those requirements from the Joint



6
       On March 27, 2017, the Cloud Computing Program Office (“CCPO”) released a Market
Research Report that summarizes DDS’s market research activities and key findings based on
the RFI responses received. See Compl. ¶ 87; AR Tab 20 at 369-86. The Market Research
Report “and not the individual [RFI] responses or any notes from the interested vendor meetings,
were provided to decision makers.” AR Tab 70 at 4986 (emphasis added).
7
        The JROCM 135-17 is identified as a key foundational document for the JEDI Cloud
acquisition by such acquisition documents as the JEDI Cloud Acquisition Strategy. See, e.g., AR
Tab 25 at 472.
8
        See, e.g., AR Tab 70 at 4986 (JROC “represents all of the Military Services in defining
joint needs.”); AR Tab 109 at 6505 (“Throughout the JROC process, the entire user community,
including COCOMS, had opportunities for inputs and feedback leading up to the ultimate
signing of the JROCM 135-17...”).

                                                7
                                                                    REDACTED VERSION

Staff’s list, and translating those into … the [Request for Proposal (“RFP”)].” AR Tab 78 at

5408-5409 (DDS Deputy Director Testimony at 13:16-22, 12:1).

       In an effort to encourage industry participation and ensure offerors had equal access to

JEDI Cloud information, DoD also hosted an industry day and published multiple draft

solicitation documents, prompting significant vendor response. 9 For example:

       •   Over 900 individuals attended the March 7, 2018 Industry Day;

       •   46 vendors submitted over 1,000 comments on the initial March 7, 2018 draft RFP;

       •   14 vendors submitted over 400 comments on the second April 16, 2018 draft RFP;
           and

       •   7 vendors submitted over 100 comments on a draft pricing worksheet and pricing
           scenarios released in late May 2018.

Moreover, as DoD would later report to Congress, “[t]he military Service CIOs and COCOMs

reviewed the second draft of the solicitation package and provided comments, with particular

focus on user requirements and security, to ensure the JEDI Cloud effort would be responsive to

their requirements.” AR Tab 109 at 6506-6506.

       Finally, as part of the drafting of the Solicitation, in April 2018, “the JEDI Cloud Draft

RFP package, including related documents like the [Business Case Analysis], [Acquisition

Strategy], and Single Source D&F, went through a multi-day OSD peer review process” led by

the Director of Defense Procurement and Acquisition Policy (“DPAP”). AR Tab 75 at 5238; see

also AR Tabs 107, 113. “An OSD Peer Review is standard DoD practice for any acquisition

over $1 billion.” AR Tab 75 at 5238.



9
        See also AR Tab 75 at 5231 (noting that in addition to releasing two draft RFPs, DoD
also released multiple deliberative process documents that it was not otherwise required to
publish, such as the JROCM 135-17).

                                                 8
                                                                  REDACTED VERSION

       Only after completing all of the above steps did the Under Secretary of Defense authorize

the JEDI Cloud Program Manager to release the JEDI Cloud RFP, which was done on July 26,

2018. See AR Tab 19 at 363; AR Tabs 1-15.10 The following graphic summarizes these key

steps and the numerous activities across DoD and high-level decision-makers involved in the

procurement:




AR Tab 70 at 5022.11


10
       DoD subsequently met with offerors and amended the Solicitation four times.
11
        As of August 27, 2018, DoD had identified seventy-two individuals that were personally
and substantially involved in drafting the JEDI Cloud requirement and drafting the RFP package
(as well as supporting the acquisition package (e.g., the Determination and Findings, Business
Case Analysis, Acquisition Strategy, and Acquisition Plan)). AR Tab 64. This list includes the
DSD, the Under Secretary of Defense for Acquisition and Sustainment, the DoD CIO, and the
DoD Chief Management Officer (“CMO”) as well as senior officials from the CCPO, Cost
Assessment and Program Evaluation (“CAPE”), DDS, Defense Information Systems Agency
(“DISA”), DPAP, the Joint Staff, National Security Agency (“NSA”), United States Cyber
Command (“CYBERCOM”), and Washington Headquarters Services/Acquisition Directorate
(“WHS/AD”), among others. Id.

                                               9
                                                                     REDACTED VERSION

II.    The Agency Decisions at Issue in This Protest

       With the foregoing context in place, the following sections address the limited Agency

decisions at issue in this protest. Specifically, Oracle’s Complaint challenges three issues; on

each, the administrative record already contains the relevant decision-maker(s)’ reasoned

analysis and conclusion.

       A.      The Under Secretary of Defense and Responsible Contracting Officer
               Approved the Decision to Make a Single Award

       Oracle’s lead allegation is that the Agency’s determination to make a single JEDI Cloud

award violates law or regulation. Compl. ¶¶ 196-252 (Counts I-II). The record contains two

contemporaneous Agency determinations comprehensively addressing this very issue.

       First, on July 19, 2018, the Under Secretary of Defense executed a “Determination and

Findings for Authority to Award a Task Order Contract to a Single Source.” AR Tab 16. This

Determination justifies a single-award Indefinite Delivery/Indefinite Quantity (“ID/IQ”) contract

pursuant to the provisions of 10 U.S.C. § 2304a(d)(3) based on the Under Secretary’s

determination that “[t]he JEDI Cloud ID/IQ contract will provide only for FFP task orders for

services for which prices are established in the contract for the specific tasks to be performed.”

AR Tab 16 at 319. The Determination identifies various factual findings to support the Under

Secretary’s official determination. Id. at 319-320.

       Second, on July 17, 2018, the responsible Contracting Officer issued a detailed, 13-page

Rationale explaining that a single-award approach is entirely consistent with and appropriate

under both 10 U.S.C. § 2304a and Federal Acquisition Regulation (“FAR”) 16.504(c) for each of

the following reasons:

       1. Favorable Terms Exception: Based on the Contracting Officer’s knowledge of the
          market, more favorable terms and conditions, including pricing, will be provided if a
          single award is made.

                                                 10
                                                                    REDACTED VERSION

       2. Administrative Cost Exception: The expected cost of administration of multiple
          contracts outweighs the expected benefits of making multiple awards.

       3. Best Interest Exception: Multiple awards would not be in the best interests of the
          Government.

AR Tab 24 at 457-464. The DDS Deputy Director also signed the Contracting Officer’s

Rationale, attesting to the technical findings underlying the Contracting Officer’s conclusion that

multiple awards would not be in the Government’s best interests. Id. at 464.

       B.      The Deputy Director of the Defense Digital Service Specifically Justified
               Each of the Solicitation’s Gate Criteria

       Oracle’s second allegation is that three of the Solicitation’s seven Gate Criteria, which

offerors must pass in order to be accepted into the competitive range, supposedly exceed DoD’s

minimum needs and thus unduly restrict competition. Compl. ¶¶ 253-328 (Counts III-V).

       This issue is directly addressed by the DDS Deputy Director, who, on July 23, 2018,

executed an official “Justification” for requiring an Offeror to receive an “Acceptable” rating for

each of the Solicitation’s Gate Criteria. AR Tab 42. The DDS Deputy Director’s 9-page

Justification explains in detail why “all Sub-factors under Factor 1 Gate Criteria are necessary

and reflect the minimum requirements for JEDI Cloud.” AR Tab 42 at 952. Additionally, on

September 3, 2018, in connection with Solicitation amendments 1 and 2, the DDS Deputy

Director executed a further “Justification” addressing, in part, Sub-Factor 1.2, High Availability

and Failover. AR Tab 43 at 955-56.

       C.      The Contracting Officer Determined that the JEDI Cloud Procurement Has
               Not Been Negatively Impacted by Any Conflicts of Interest

       The third allegation in Oracle’s complaint is that the Contracting Officer failed to

meaningfully investigate supposed conflicts of interest on the part of current and former

government officials. Compl. ¶¶ 329-92 (Counts VI-VII). On this issue, the record already


                                                11
                                                                      REDACTED VERSION

includes the Contracting Officer’s July 23, 2018 Assessment that the JEDI Cloud procurement

was not negatively impacted by any conflicts of interest. AR Tab 33.

       The Assessment shows that the Contracting Officer was keenly aware of her

responsibility for considering a wide range of potential conduct that could arguably impact the

integrity of the procurement. See generally id. After identifying a number of potentially

relevant statutes and regulations, the Contracting Officer identified five instances in which

individuals with potential financial conflicts of interest or impartiality restrictions were provided

access—no matter how early and/or infrequently—to procurement sensitive information. See id.

at 683 (citing FAR 3.104-7, 5 C.F.R. 2635.502, 18 U.S.C. § 208, and 41 U.S.C. §§ 2102-2104).

Two of those instances concerned former government officials Deap Ubhi and Anthony

DeMartino, neither of whose involvement with the JEDI Cloud procurement (to the extent that

they were involved) the Contracting Officer found to negatively impact the integrity of the

acquisition.

       With respect to Mr. Ubhi, the Contracting Officer specifically noted his prior

employment by AWS, his involvement in early JEDI Cloud market research activities, and the

fact that Mr. Ubhi voluntarily recused himself from any participation in the JEDI Cloud

procurement upon AWS’s expression of interest in a start-up that he owned. Id. at 686. The

Contracting Officer concluded that Mr. Ubhi’s involvement was limited to “market research

activities” that occurred over less than a seven-week time frame that ended with his recusal from

JEDI Cloud procurement on October 31, 2017, and therefore he could not have “negatively

impact[ed] the integrity of the JEDI Cloud acquisition.” Id. at 686-687.12


12
        The Contracting Officer’s analysis did not extend to whether AWS received unequal
access to competitively sensitive information because “as of July 23, 2018 … AWS ha[d] not
(Continued...)
                                                12
                                                                     REDACTED VERSION

       With respect to Mr. DeMartino, the Contracting Officer recognized that he had

previously provided consulting services to AWS and further noted his role as the “Chief of

Staff/Deputy Chief of Staff for the Deputy Secretary and Secretary, respectively,” and that he

had consulted with DoD Standards of Conduct Office (“SOCO”). Id. at 685. The Contracting

Officer concluded that the JEDI Cloud acquisition was not tainted by Mr. DeMartino’s

involvement given that his “involvement was ministerial and perfunctory in nature and he

provided no input into the JEDI Cloud acquisition documents and did not participate personally

and substantially in the procurement.” Id.

III.   Oracle’s GAO Protest and Meritless Bias Allegations

       Prior to the deadline for proposal submission, Oracle filed a pre-award protest with the

GAO challenging DoD’s determination to make a single award and certain Gate Criteria as

supposedly unduly restrictive. Over the course of that protest, Oracle supplemented its initial

filing first with allegations of bias on the part of Mr. Ubhi based on the fact that DoD identified

him as having participated personally and substantially in market research for the JEDI Cloud

procurement and later with allegations of bias on the part of Mr. DeMartino apparently upon

discovering that he was mentioned in the Contracting Officer’s Assessment.

       In response to Oracle’s allegations and at the direction of GAO, DoD produced over

4,000 pages of documents to Oracle, including but not limited to:

       •   Two statements from the Contracting Officer;

       •   Key JEDI Cloud acquisition documents that DoD had not already made public;

________________________
submitted a proposal yet.” AR Tab 70 at 5021 (Contracting Officer statement noting that “[i]f
AWS submits a proposal, [she] will investigate whether or not Mr. Ubhi was in anyway involved
with AWS proposal process”). To the extent Oracle’s Complaint challenges any such
investigation that has not yet been completed, its allegations are premature.

                                                 13
                                                                    REDACTED VERSION

       •   Potential competitors’ responses to the October 30, 2018 RFI;

       •   A list of the seventy-two individuals that were personally and substantially involved
           in the JEDI Cloud procurement, their office and position, their role on the JEDI Cloud
           procurement, and the approximate timeframe each individual worked on the JEDI
           Cloud procurement;

       •   The Contracting Officer’s official Assessment that no conflicts of interest “negatively
           impact[ed]” the procurement;

       •   The Conflict of Interest and Non-Disclosure Agreement that Mr. Ubhi executed;

       •   Documents regarding Mr. Ubhi’s voluntary recusal on October 31, 2017 from all
           JEDI Cloud activities;

       •   Over 1,000 pages of emails, calendar invitations, and related materials pertaining to
           Mr. Ubhi and/or Mr. DeMartino (AR Tab 34 at 688-717; AR Tab 47 at 2783-2900,
           3183-4302; AR Tab 51 at 4312-4437); and

       •   Over 200 pages of Slack messages13 involving and/or pertaining to Mr. Ubhi (AR Tab
           47 at 2901-3182).

       Additionally, on October 11, 2018, GAO held a hearing to address issues including the

purportedly restrictive RFP Gate Criteria and the Contracting Officer’s investigation of potential

conflicts of interest and appearances of impropriety. AR Tab 74; Compl. ¶ 190. Counsel for

Oracle had the opportunity to cross-examine both:14

       1. The Contracting Officer about the Rationale for use of a single-award (AR Tab 78 at
          5707-5724) and Assessment that the JEDI Cloud procurement had not been tainted
          (id. at 5646-5676); and

       2. The DDS Deputy Director regarding the justification for Gate Criteria 1.1 Elastic
          Usage (AR Tab 78 at 5474-5485), Gate Criteria 1.2 High Availability and Failover
          (id. at 5485-5502), and Gate Criteria 1.6, Commercial Cloud Offering Marketplace
          (id. at 5502-5506). The DDS Deputy Director was also questioned about the


13
       As explained by the Contracting Officer, “electronic conversations about JEDI Cloud are
hosted in Slack, which is an electronic messaging tool that allows users to communicate with
each other in the tool.” AR Tab 75 at 5230.
14
      The GAO hearing lasted the entire day and resulted in a transcript of over 350 pages. See
AR Tab 78.

                                                14
                                                                     REDACTED VERSION

             Contracting Officer’s investigation into both Mr. Ubhi and Mr. DeMartino. Id. at
             5537-5541.

        As Oracle gained access to more documents and information, it stitched together a self-

serving narrative from snippets of e-mails and informal Slack messages to create the impression

that the purported bias of Mr. Ubhi and Mr. DeMartino impacted the single-award determination

and/or resulted in adoption of the purportedly unduly restrictive Gate Criteria. However, as is

briefly addressed below, Oracle’s Complaint and Motion are replete with mischaracterizations

and over-exaggerations of the roles that these two individuals played in the JEDI Cloud

procurement.

        A.      Oracle Wildly Overstates Deap Ubhi’s Limited Involvement in the JEDI
                Cloud Procurement

        Oracle alleges that Mr. Ubhi drove “the JEDI Cloud single award acquisition structure

and other solicitation requirements aimed at limiting the competition.” Oracle Motion at 1; id. at

9 (“As the ‘lead PM’ for the acquisition, Ubhi drove the determination that DoD would award

the vast JEDI Cloud effort to a single contractor.”); id. at 11 (“Ubhi participated in developing

the acquisition strategy and in defining the JEDI Cloud requirements”). Oracle goes so far as to

state that “[t]he significance of Ubhi’s role in the development of the JEDI Cloud acquisition is

difficult to overstate.” Id. at 9.

        Not so. When DDS began investigating enterprise cloud solutions, Mr. Ubhi joined the

DDS team to work on market research, which he did for at most seven weeks until he voluntarily

recused himself from further participation on the JEDI Cloud procurement on October 31, 2017.

See AR Tab 64; AR Tab 70 at 4987.

        What the record actually shows about Mr. Ubhi’s involvement is as follows:

        •    Mr. Ubhi recused himself well before the JROCM defined the warfighter’s
             requirements on December 22, 2017, and work on the requirements documents, such

                                                15
                                                                     REDACTED VERSION

           as the Statement of Objectives (“SOO”) and the RFP, began in January 2018. See AR
           Tab 78 at 5408 (DDS Deputy Director Testimony at 13:9-10 (noting that General
           Silva signed the JROCM after “a process that lasted about 45 days”)); id. at 5405
           (DDS Deputy Director Testimony at 10:13-15 (explaining that “any requirement
           documents, such as the SOO or the RFP” were not started “before January of 2018”));
           see also AR Tab 75 at 5235.

       •   Mr. Ubhi recused himself well before work began on the acquisition strategy. AR
           Tab 78 at 5407 (DDS Deputy Director Testimony at 12:4-6 (explaining that “we
           started the acquisition strategy, I want to say in January, but it could have been in late
           December.”)).

       •   Although DDS started having conversations in October 2017 about the format of the
           Business Case Analysis, when Mr. Ubhi recused himself, another DDS employee
           became responsible for this document. AR Tab 78 at 5406 (DDS Deputy Director
           Testimony at 11:19-21 (testifying that “we really started writing the business case, as
           it existed in its final form, around the November-December time frame”)); id. at
           5442-5443 (DDS Deputy Director Testimony at 47:22-48:14 (explaining that Mr.
           Ubhi “was involved in early conversations about the format of the business case
           should be, and what the outline might look like. I think it’s, again, probably worth
           highlighting, that there were a variety of different folks across the Department who
           were involved in those conversations, who come at this from a variety of different
           perspectives … in November, we restructured the business case, again, entirely, once
           we had filled in some of the details.”)); id. at 5615-5616 (Contracting Officer
           Testimony at 220:17-221:1 (explaining that: “Ubhi’s involvement with the business
           case extended to drafting a table of contents of things that may be included in the --
           that may be fleshed out subsequently as the business case was built. However, when
           Deap Ubhi recused himself, October 31st of 2017, and another person took over.”)).15

       •   Oracle’s repeated characterizations of Mr. Ubhi as “the lead for the acquisition” or a
           product manager for the “JEDI Cloud acquisition” are not “fair” characterizations.
           Id. at 5531 (DDS Deputy Director Testimony at 136:7-16 (“At the time, Deap was a
           product manager, who was . . . one of the leads of work we were doing at the behest
           of the Cloud Executive Steering Group. The initial product he was asked to take the
           lead on was the market research report … I think characterizing him as the lead for
           the acquisition is not fair. It’s not true.”)); id. at 5532 (DDS Deputy Director
           Testimony at 137:2-6 (responding to the question that what Mr. Ubhi was managing
           “would be the JEDI Cloud acquisition, correct?” with the answer “No, that’s the
           distinction I was trying to make. I would say the product here was the market
           research report.”)); see also id. at 5579 (Contracting Officer Testimony at 184:7-10
           (identifying Lt. Col. Kaight Meyers as the program manager for JEDI Cloud)).


15
       Ultimately, the DoD CMO approved the Business Case Analysis, dated April 11, 2018,
submitted by the CCPO Program Manager. AR Tab 21 at 398.

                                                 16
                                                                     REDACTED VERSION

Thus, Oracle’s characterizations of Mr. Ubhi’s role and “significance” in driving key decisions

and drafting the Gate Criteria for this procurement are grossly inaccurate.

       B.      Oracle Wildly Overstates Anthony DeMartino’s Limited Involvement in the
               JEDI Cloud Procurement

       Oracle argues that Anthony DeMartino, a former government official who previously

served as both the Chief of Staff for the DSD and the Deputy Chief of Staff to the Secretary of

Defense, also had a hand in crafting “the JEDI Cloud single award acquisition structure and other

solicitation requirements aimed at limiting the competition.” Oracle Motion at 1; see also

Compl. ¶ 37 (“DeMartino … participated personally and substantially in the acquisition by,

among other things, advocating procurement positions, including single source; participating

substantively in JEDI Cloud meetings and briefings; and editing official communications and

other procurement-related documents.”).

       However, the record shows instead that Mr. DeMartino’s role was exactly as the

Contracting Officer repeatedly described it:16 “ministerial and administrative in nature, limited to


16
        In a statement before GAO, the Contracting Officer explained that “[t]he facts that I
documented about Mr. DeMartino … are based on my personal knowledge; conversations with
[Agency Counsel], [the DDS Deputy Director], and other individuals who assisted in drafting the
SOO; the safeguarding protocols and practices I established in coordination with the legal team;
and the security controls afforded by Google Drive and Slack.” AR Tab 75 at 5239; see also id.
at 5229 (discussing the “variety of safeguarding protocols and practices to maintain acquisition
integrity” put in place by the “JEDI Cloud legal and contract teams” in light of “the number,
dispersion, and seniority of the people involved and the high visibility of the acquisition,” and
the fact that “DoD senior leadership, Congress, the media, private industry, and other agencies
have all requested information about the pending JEDI cloud acquisition”). The Contracting
Officer further explained that her personal knowledge regarding the development of the JEDI
Cloud Solicitation and related documents is based on the fact that “[t]he JEDI Cloud team held
countless meetings and working sessions to develop [these documents]” and either the
Contracting Officer or “one of [her] contract specialists, attended almost every meeting and [the
Contracting Officer] was briefed on the ones that [she] missed.” AR Tab 75 at 5234; see also id.
at 5239 (noting that she had “almost daily interaction with the majority of the individuals
personally and substantially involved in the JEDI Cloud acquisition”).

                                                17
                                                                  REDACTED VERSION

scheduling and attending meetings.” AR Tab 75 at 5232; see also AR Tab 33 at 685. For

example:

       •   The Contracting Officer drafted and finalized the RFI and “can personally attest to
           the fact that [she] never received, verbally or in writing, any feedback about the
           content of the RFI from Mr. DeMartino … Mr. DeMartino was not asked to provide
           and did not provide feedback about the RFI.” AR Tab 75 at 5235-5236. “Mr.
           DeMartino was never granted access to the Google Drive, as previously noted, or
           otherwise provided access to the RFI responses.” Id. at 5236.

       •   The Contracting Officer can “personally attest to the fact that [Mr. DeMartino] did
           not have any involvement in drafting or reviewing the JEDI Cloud Solicitation, AS,
           Business Case Analysis…, single award determination, or other pre-decisional
           sensitive documents.” Id. at 5232. “Neither [the Contracting Officer] nor the DDS
           personnel working on JEDI Cloud ever received any inputs from Mr. DeMartino
           about any acquisition documents, including, but not limited to, the [Business Case
           Analysis], [Acquisition Strategy], and/or single award determination.” Id. at 5237.

       •   Mr. DeMartino did not participate in the multi-day OSD Peer Review “in any
           capacity.” Id. at 5238.

       •   “[T]the only edits that [the Contracting Officer is] aware of that [Mr. DeMartino] has
           ever been asked for was in relation to an op-ed article worked on by the -- on behalf
           of the Deputy Secretary of Defense, Mr. Shanahan.” AR Tab 78 at 5588 (Contracting
           Officer Testimony at 193:13-16).

Oracle’s assertions otherwise directly contradict the Contracting Officer’s unequivocal testimony

and other record evidence.

IV.    GAO’s Decision Denying Oracle’s Protest and Oracle’s Recycled Allegations in This
       Court

       After reviewing the entire record, including the Agency decision-makers’

contemporaneous Determination, Justification, and Assessment decisions and the Contracting

Officer and DDS Deputy Director’s hearing testimony, GAO denied Oracle’s protest. Oracle

Am., Inc., B-416657 et al., Nov. 14, 2018, 2018 CPD ¶ 391. First, GAO held that the

Contracting Officer’s Rationale and the Under Secretary of Defense’s Determination were

entirely consistent with statutory and regulatory requirements and reasonably supported the


                                               18
                                                                     REDACTED VERSION

determination to make a single award. Id. Second, GAO held that the Agency—and in

particular the DDS Deputy Director’s Justification—“presented multiple bases—including, but

not limited to, . . . concerns regarding national security—that reasonably support all of the

challenged requirements.” Id. Finally, GAO held that “even if we were to conclude that either

[Mr. DeMartino] or [Mr. Ubhi] meaningfully participated in the agency’s determinations

regarding the RFP requirements, it would be improper for our Office to recommend that the

agency proceed with the JEDI Cloud procurement in a manner that is inconsistent with meeting

its actual needs.” Id. (emphasis added).17

       After losing at GAO, Oracle filed its Complaint in this Court on December 6, 2018.

Oracle’s Complaint challenges the same three issues before GAO: (1) the Contracting Officer’s

and Under Secretary of Defense’s decisions to make a single award; (2) the DDS Deputy

Director’s Justification for the Gate Criteria; and (3) the sufficiency of the Contracting Officer’s

investigation and Assessment that the procurement was not “negatively impact[ed] by any

alleged conflicts of interest. See generally Compl.

                                          ARGUMENT

       After filing its Complaint, Oracle informally requested that the Government include in

the administrative record twenty-four separate categories of materials that Oracle contended

were relevant to its protest. See Oracle Motion, Ex. C at 5-6. The Government responded,

appropriately, that it would include in the administrative record those materials actually




17
        Separately, GAO held that to the extent Oracle alleged that the Contracting Officer failed
to investigate or consider the fact that Mr. Ubhi ultimately returned to AWS after departing from
DDS, any such allegation was premature given that the Agency had not yet evaluated proposals
or had an opportunity to consider that issue.

                                                 19
                                                                      REDACTED VERSION

considered by the relevant Agency decision-makers, plus the voluminous additional information

already produced in response to Oracle’s GAO protest. See id.

       Still not satisfied, Oracle filed the instant motion and requests that this Court (1) order the

Government to produce eight broad categories of materials; (2) admit as supplements to the

administrative record exhibits attached to Oracle’s motion; and (3) permit Oracle to obtain third

party discovery and depositions from two former government officials who were not responsible

for any of the Agency decisions at issue in Oracle’s protest. For the reasons that follow, Oracle’s

motion is flawed in its entirety and should be denied. Most importantly, because Oracle’s

Complaint challenges three contemporaneously documented decisions made by high-ranking

DoD officials—and because Oracle has not challenged the motivations or veracity of any of

those actual decision-makers—Oracle’s requested supplementation and discovery are entirely

irrelevant to this Court’s arbitrary and capricious review.

I.     Standards of Review for Bid Protest Supplementation and Discovery

       This Court reviews agency procurement decisions under the Administrative Procedure

Act’s (“APA”) deferential arbitrary and capricious standard. See 28 U.S.C. § 1491(b)(4). In

applying that standard, “‘the focal point for judicial review should be the administrative record

already in existence, not some new record made initially in the reviewing court.” Axiom Res.

Mgmt., Inc. v. United States, 564 F.3d 1374, 1379 (Fed. Cir. 2009) (quoting Camp v. Pitts, 411

U.S. 138, 142 (1973)). This serves “to guard against courts using new evidence to ‘convert the

‘arbitrary and capricious’ standard into effectively de novo review.’” Id. at 1380

(quoting Murakami v. United States, 46 Fed. Cl. 731, 735 (2000), aff’d, 398 F.3d 1342 (Fed. Cir.

2005)); see also id. at 1384 (emphasizing that “[t]he Supreme Court has warned against undue




                                                 20
                                                                       REDACTED VERSION

judicial interference with the lawful discretion given to agencies” (citing Norton v. S. Utah

Wilderness Alliance, 542 U.S. 55, 67 (2004)).

       Accordingly, “supplementation of the record should be limited to cases in which ‘the

omission of extra-record evidence precludes effective judicial review.’” Id. (quoting Murakami,

46 Fed. Cl. at 735) (emphasis added). Stated differently, supplementation is not appropriate

unless it is specifically necessary to resolve the “ultimate question” in the case. AgustaWestland

N. Am., Inc. v. United States, 880 F.3d 1326, 1332 (Fed. Cir. 2018) (holding that “[t]he Court of

Federal Claims was . . . required to explain why the evidence omitted from the record frustrated

judicial review as to the ultimate question of whether the [agency’s procurement decision] was

arbitrary and capricious”).

       Additionally, where responsible agency officials are charged by statute or regulation with

conducting a given analysis—e.g., regarding alleged conflicts of interest in a procurement—and

such an analysis is challenged, the Court may evaluate the rationality of that analysis, including

“whether the agency’s failure to conduct further . . . analysis or . . . investigation was arbitrary

and capricious”; but the deferential framework of APA review precludes the Court from itself

weighing extra-record evidence to determine whether, in the first instance, the Court may have

come to a different conclusion than the agency. See, e.g., Jacobs Tech. Inc. v. United States, 100

Fed. Cl. 198, 208 (2011) (despite holding that contracting officer’s failure to further investigate

issue was irrational, denying request to supplement administrative record with materials to be

investigated because “the agency—not the Court or [protester]—is charged with conducting the .

. . analysis and . . . investigation (if warranted)”). Likewise, where an agency’s “explanation has

been furnished within an administrative record that appears complete, . . . the party proffering

extra-record material ‘must indicate some personal animus or bias on the part of agency officials,

                                                  21
                                                                        REDACTED VERSION

reveal a latent inconsistency in the existing record, or otherwise give some indication that the

agency’s explanation is pretextual. Absent this threshold showing, a plaintiff’s bare allegations

. . . are insufficient to place the issue or the proffered extra-record evidence before the court.’”

Terry v. United States, 96 Fed. Cl. 156, 165 (2010) (quoting Madison Servs., Inc. v. United

States, 92 Fed. Cl. 120, 130 (2010)).

       Finally, a protester requesting to investigate alleged bias by current or former

Government officials faces an even higher bar. Because Government officials are presumed to

act in good faith, a protester seeking such discovery “must: (1) make a threshold showing of

either a motivation for the government employee to have acted in bad faith or of conduct that is

hard to explain absent bad faith; and (2) persuade the court that discovery could lead to evidence

that would provide the level of proof sufficient to overcome the presumption of regularity and

good faith.” DataMill, Inc. v. United States, 91 Fed. Cl. 722, 730-31 (2010) (citing Beta

Analytics Int’l, Inc. v. United States, 61 Fed. Cl. 223, 226 (2004)).

       With these standards thus clarified, the following sections explain why Oracle is not

entitled to any of the supplementation or discovery it requests.

II.    None of Oracle’s Broad Document Requests Are Necessary for Effective Judicial
       Review of the Thoroughly Documented Agency Decisions at Issue in This Protest

       Oracle’s motion first requests that this Court order the Government to produce eight

broad categories of Government records and/or forensic information that, although not

considered by the relevant Agency decision-makers, Oracle contends are relevant to its

allegations in this protest. Oracle Motion at 23-27. One request seeks offerors’ proposals and

evaluations in response to the Solicitation. Id. at 25. The remaining seven seek to investigate the




                                                  22
                                                                     REDACTED VERSION

activities of three former government officials. Id. at 23-27.18 However, none of Oracle’s

requests are necessary for effective judicial review.

       As a threshold matter, the administrative record is already complete as to the Agency

decisions challenged in Oracle’s Complaint. As discussed above, “the focal point for judicial

review should be the administrative record already in existence, not some new record made

initially in the reviewing court.” Axiom, 564 F.3d at 1379 (quoting Camp, 411 U.S. at 142). In

turn, the “administrative record already in existence” “‘depends on what the agency did in

reaching its decision’” and, thus, should “include the information relied upon by the relevant

agency decision makers and their advisers in reaching the decisions being challenged, and the

contemporaneously articulated reasons for these decisions.” E. W., Inc. v. United States, 100

Fed. Cl. 53, 56 (2011) (quoting Tauri Grp., LLC v. United States, 99 Fed. Cl. 475, 480-81 (2011)

(emphasis added)); see also id. at 56 (explaining that supplementation is not appropriate unless

“a court is not presented with ‘the full administrative record that was before the [agency decision

maker] at the time he made his decision’” (quoting Citizens to Pres. Overton Park, Inc. v. Volpe,

401 U.S. 402, 420-21 (1971)) (italics added; other alterations in original).

       Here, the administrative record already includes the official Determination, Justification,

and Assessment decisions challenged in Oracle’s Complaint. First, the administrative record

already includes both (1) the Contracting Officer’s July 17, 2018 Rationale and (2) the Under

Secretary of Defense’s July 19, 2018 Determination and Findings justifying the determination to

make a single JEDI Cloud award. See AR Tabs 16, 24; see also supra Statement of the Case

18
        Oracle’s Complaint alleges that the Contracting Officer supposedly failed to consider
alleged bias on the part of Mr. Ubhi and Mr. DeMartino. Yet, Oracle’s motion seeks extensive
discovery regarding a third former government official, Sally Donnelly. Given that Ms.
Donnelly is not at issue in Oracle’s Complaint, Oracle’s requests for documents regarding her
are categorically irrelevant.

                                                 23
                                                                     REDACTED VERSION

(“SOC”) § II.A. Second, the administrative record already includes the DDS Deputy Director’s

July 23, 2018 Justification specifically explaining the necessity of each of the specific Gate

Criteria. See AR Tab 42; see also supra SOC § II.B. Third, the administrative record already

includes the Contracting Officer’s July 23, 2018 Assessment that the procurement was not

tainted by any conflicts of interest. See AR Tab 33; see also supra SOC § II.C.19

       Oracle’s Complaint challenges the rationality of the decision-makers’ conclusions in

these documents, and/or the sufficiency of the decision-makers’ investigations. However, Oracle

does not allege that any of the three decision-makers were themselves biased, or that their

reasoned determinations did not reflect their actual analyses and conclusions with respect to the

decisions at issue. Accordingly, the administrative record is already complete as to the ultimate

questions in this protest, and Oracle’s requests to broadly investigate further Agency documents

and information are irrelevant to this Court’s limited APA review.

       Additionally, even assuming arguendo that the record were not already complete,

Oracle’s requested documents are also not necessary because none were before the decision-

makers when they made their determinations or relevant to those determinations, as discussed in

the following sections.



19
        During its GAO protest, Oracle had the opportunity to cross-examine both the
Contracting Officer and the DDS Deputy Director on each of these issues; that testimony is also
included in the administrative record, and further explains and justifies each of the decisions at
issue in this protest. See AR Tab 78; see also supra SOC § III. The only relevant Agency
decision-maker who has not specifically testified regarding their official analysis is Under
Secretary of Defense Ellen Lord. While her further testimony and explanation is not relevant
here and thus would not be necessary for effective judicial review, it is notable that despite its
exceedingly broad requests, Oracle has not requested any discovery from or deposition of the
Under Secretary. Instead, Oracle wastes the Court’s and the parties’ time requesting
miscellaneous documents about individuals who were not the relevant decision-makers in this
procurement.

                                                24
                                                                      REDACTED VERSION

       A.      Offerors’ Later-Submitted Proposals Are Irrelevant to the Threshold
               Propriety of the Solicitation

       While Oracle’s bias allegations and requests are the primary focus of its motion, Oracle

also includes a single request for “[t]he proposals submitted in response to the Final RFP and the

Agency’s associated evaluation.” Oracle Motion at 25. The entirety of Oracle’s argument is that

these documents “evidence the impact of the unduly restrictive criteria challenged by Oracle,”

and thus should be added to the administrative record. Id. But even if Oracle were correct that

the Agency’s evaluations would “evidence the impact” of the Gate Criteria on offerors’

proposals, the full proposals and evaluations are still not relevant to Oracle’s actual allegations

and likely will never be.

       First, as noted above, the administrative record should “include the information relied

upon by the relevant agency decision makers”, i.e., “‘the full administrative record that was

before the [agency decision maker] at the time he made his decision.’” E. W., Inc., 100 Fed. Cl.

at 56 (quoting Overton Park, 401 U.S. at 420-21) (emphasis added). The relevant decisions in

this instance are the decision to make a single award and/or the decision to include the threshold

Gate Criteria in the Solicitation. See Compl. ¶¶ 196-328. Inherently, those decisions were made

well before offerors submitted their proposals in response to the Solicitation, which already

included those requirements. Thus, offerors’ later-submitted proposals, and the Agency’s even

later evaluations, were neither “relied upon” by the Agency decision-makers nor before the

decision-makers “at the time” they made their decisions and, therefore, may not be added to the

already complete administrative record.

       Second, Oracle’s request is premature. The Agency has not yet completed its evaluations

of offerors’ proposals. Thus, there are no evaluations to review and Oracle instead is effectively

asking this Court to conduct its own de novo review to determine, in the first instance, whether
                                                 25
                                                                     REDACTED VERSION

and to what extent offerors’ proposals comply with the Solicitation’s various technical

requirements. Once again, however, that is not APA review. Axiom, 564 F.3d at 1380.

       Third, even if the Agency were to complete its evaluations and then to form a

competitive range during the pendency of this protest, offerors’ proposals would still not be

relevant to Oracle’s current allegations. Rather, they would only become relevant if an offeror

such as Oracle were excluded from the competition and then filed (or amended) a complaint to

specifically challenge that exclusion.20 And even then, only the excluded offeror’s proposal and

evaluation would be relevant to that hypothetical protest. The Court would review the excluded

offeror’s proposal and the Agency’s corresponding evaluation and assess whether that evaluation

comported with the terms of the Solicitation and applicable law and regulation; there would be

no need for the Court to review any other offeror’s proposal. See, e.g., Tauri Grp., 99 Fed. Cl. at

481 (“Of course, in a bid protest, the administrative record need not consist of every single

document related in any way to the procurement in question, but may be reasonably limited to

materials relevant to the specific decisions being challenged.”). Thus, Oracle is not only

premature but once again grossly overreaching in requesting each and every offeror’s complete

proposal and evaluation.

       In sum, Oracle is not entitled to offerors’ proposals and evaluations in this pre-award

protest. Accordingly, Oracle’s request for those materials should be denied.



20




           then its arguments challenging the Gate Criteria as overly restrictive would fail for
lack of prejudice and would be required to be dismissed (which, again, would mean that no
proposals or evaluations are relevant or necessary for effective judicial review).

                                                 26
                                                                        REDACTED VERSION

        B.       Oracle’s Requests to Investigate Its Meritless Bias Allegations Are Irrelevant
                 to this Court’s Review of the Contracting Officer’s Assessment

        Where, as here, a protester challenges a decision that the relevant Agency decision-maker

specifically addressed—i.e., the Contracting Officer’s reasoned Assessment that the procurement

was not “negatively impact[ed]” by any alleged conflicts of interest—a protester faces an even

higher bar than the traditional “necessary for effective judicial review” test to bring extra-record

evidence before the Court. For example, as Judge Sweeney explained in Terry, where an

agency’s “explanation has been furnished within an administrative record that appears complete,

. . . the party proffering extra-record material ‘must indicate some personal animus or bias on the

part of agency officials, reveal a latent inconsistency in the existing record, or otherwise give

some indication that the agency’s explanation is pretextual. Absent this threshold showing, a

plaintiff’s bare allegations . . . are insufficient to place the issue or the proffered extra-record

evidence before the court.’” 96 Fed. Cl. at 165 (quoting Madison, 92 Fed. Cl. at 130).

        Here, Oracle cannot meet that burden. The Contracting Officer’s Assessment—and her

further testimony before GAO—already contains her complete analysis and conclusion, and none

of Oracle’s broad categories of requested documents even plausibly call into question the

veracity of her analysis, let alone demonstrate “personal animus or bias” by the Contracting

Officer such that her Assessment would be in any way “pretextual.” Id. For example:

        •    Five of Oracle’s requests seek information about communications, documents, or
             meetings—some of which occurred as far as ten months before DoD issued the
             Solicitation—that may or may not even show any involvement of Mr. Ubhi or Mr.
             DeMartino in this procurement. See Oracle Motion at 23-27 (Requests 1, 2, 3, 5, and
             8).21 None relate in any way to whether the Contracting Officer’s reasoned
             Assessment was in any way “pretextual.”


21
       Request 1: “All documents related to the role of DeMartino, Ubhi, or Donnelly in the
preparation of the September 13, 2017 Memorandum.”
(Continued...)
                                                   27
                                                                   REDACTED VERSION

       •   One of Oracle’s requests is for offerors’ proposals and evaluations. See id. at 25
           (Request 4). As discussed in the preceding section, those materials are not relevant.

       •   One of Oracle’s requests seeks documents from the SOCO, which was not
           responsible for and did not make the decisions challenged in Oracle’s protest. See id.
           at 27 (Request 7).22 Moreover, to the extent the Contracting Officer considered any
           materials from that office, the administrative record already includes “all documents
           that [she] considered” in determining that neither Mr. Ubhi nor Mr. DeMartino
           “negatively impact[ed]” the integrity of the procurement. AR Tab 75 at 5236.

       •   Finally, Oracle requests every single document on the entire JEDI Cloud Google
           Drive,23 as well as “metadata showing the author, name of document, version, date,
           etc.” for all such documents. See id. at 26 (request 6) (emphasis added). This request
           is perhaps unprecedented in a bid protest, and it is not entirely clear how Oracle
           would even review or present such voluminous forensic information to this Court.
           However, the Court need not ever reach that issue, as the request is not possibly
           relevant to assessing the rationality of the Contracting Officer’s documented
           Assessment. Absent any evidence, let alone any allegation, that the Contracting
           Officer’s Assessment was in any way made in bad faith or pretextual, it is irrelevant
           whether any given documents were on the Google Drive, or what their voluminous
           metadata may or may not show.24

________________________
       Request 2: “All documents related to the role of DeMartino, Ubhi, or Donnelly in the
Secretary of Defense’s visit to AWS during the summer of 2017.”
       Request 3: “All documents related to the CESG meetings and any other DoD meetings
that Donnelly, Ubhi, and DeMartino attended related to the JEDI Cloud.”
      Request 5: “Documents in Defendant’s possession related to (i) communications
between AWS and Ubhi, DeMartino or Donnelly while Ubhi, DeMartino, and Donnelly were
employed or specially employed by DoD, (ii) communications involving Ubhi, DeMartino, or
Donnelly about the JEDI Cloud, and (iii) communications involving Ubhi, DeMartino, or
Donnelly about AWS.”
       Request 8: “All documents related to the JEDI Cloud which DeMartino, Donnelly, or
Ubhi created or accessed.”
22
       Request 7: “All non-privileged SOCO documents or communications regarding the JEDI
Cloud or its participants.”
23
      The JEDI Cloud Google Drive is the electronic repository for all JEDI Cloud
documents—both official and unofficial.
24
        Although still not relevant, the Contracting Officer stated unequivocally that Mr. Ubhi’s
access to the Google Drive was “immediately” revoked following his voluntary recusal in
October 2017, and Mr. DeMartino was “never” given access to the Google Drive. AR Tab 78 at
5580 (Contracting Officer Testimony at 185:21-22); AR Tab 75 at 5232, 5236-37.

                                               28
                                                                      REDACTED VERSION

        For each of these reasons, none of Oracle’s broad requests relate to “personal animus or

bias” on the part of the Contracting Officer. Accordingly, they provide no basis to second-guess

her contemporaneously documented and further explained Assessment that the procurement was

not impacted by any alleged conflicts of interest. Accordingly, each of Oracle’s requests should

be denied.

III.    Exhibit A to Oracle’s Motion Is Not Necessary for Effective Judicial Review

        Oracle next asks this Court to add to the Agency’s administrative record a personal blog

post and tweet authored by Mr. Ubhi. See Oracle Motion, Ex. A. In the blog post, Mr. Ubhi

expresses disagreement with certain of the policies and/or positions espoused by the President,

but concludes by reaffirming his commitment “to serve faithfully, to perform my duties at my

highest capacity, so that our men and women in uniform can be more effective soldiers.” Id. at

1-4. The tweet, meanwhile, is eleven words commending a public commitment by the CEO of

his then-former employer to fighting a particular social policy with which Mr. Ubhi disagreed.

Id. at 5.

        Oracle attempts to spin these documents as establishing that Mr. Ubhi was supposedly

biased and incapable of performing his official Government duties in an impartial manner. E.g.,

Oracle Motion at 8-9. The documents on their face refute that characterization. If anything, they

simply show that Mr. Ubhi is interested in particular social policies and that he takes seriously

his commitment to “serve faithfully” and “perform . . . at [his] highest capacity,” with his

ultimate priority being “our men and women in uniform” and their warfighting needs. Oracle

Motion, Ex. A at 4.

        Regardless of what these documents do or do not show about Mr. Ubhi, they are

irrelevant to the issues in this protest. They do nothing to call into question the impartiality or


                                                 29
                                                                     REDACTED VERSION

veracity of the Contracting Officer, the DDS Deputy Director, or the Under Secretary of

Defense. Accordingly, they are not necessary for effective judicial review. See, e.g., Axiom, 564

F.3d at 1380; Terry, 96 Fed. Cl. at 165; Madison, 92 Fed. Cl. at 130.

IV.    Oracle’s Meritless Conflict Allegations Do Not Warrant Third Party Discovery and
       Depositions from Individuals Who Were Not Decision-Makers in This Procurement

       Not content with the voluminous production already, or even with its broad requests of

the Agency, Oracle requests permission to depose and obtain discovery from two third parties:

Mr. Ubhi and Mr. DeMartino. See Oracle Motion at 30-39; Oracle Motion, Exs. E, F (Oracle

Notices of Deposition and Requests for Production of Documents). As discussed below, neither

Oracle’s cited case law nor its proposed legal standard for discovery supports its broad requests.

       A.      Oracle’s Inapposite Case Law Does Not Support Its Requested Discovery

       Oracle argues that its discovery requests are supported by various decisions where this

Court previously allowed limited discovery into credible allegations of bad faith by agency

decision-makers or offerors. See id. at 6 (citing Starry Assocs., Inc. v. United States, 125 Fed.

Cl. 613 (2015); Palantir USG, Inc. v. United States, 129 Fed. Cl. 218 (2016), aff’d, 904 F.3d 980

(Fed. Cir. 2018); Diversified Maint. Sys., Inc. v. United States, 93 Fed. Cl. 794 (2010); Orion

Int’l Techs. v. United States, 60 Fed. Cl. 338 (2004)). Oracle is wrong.

       As a threshold matter, none of Oracle’s cited decisions involved a situation where, as

here, the protest challenged thoroughly documented agency determinations and there were no

allegation of bias or wrongdoing of any kind on the part of the actual Agency decision-makers.

For that reason alone, the administrative record need not and may not be supplemented.

       Moreover, in Starry, the protester alleged that the agency’s decision to cancel a

solicitation was a “pretext” to avoid having to comply with a GAO decision that would have

resulted in the protester receiving the work. 125 Fed. Cl. at 617. This Court allowed

                                                 30
                                                                      REDACTED VERSION

supplementation and discovery into “credible allegations of bias” by the specific agency

employee who “was clearly the decision maker with regard to the cancellation of the solicitation

and failure to follow GAO’s direction.” Id. at 622-23 (emphasis added). Here, by contrast,

neither Mr. Ubhi nor Mr. DeMartino was the decision-maker for any of the Agency decisions

challenged in Oracle’s protest. Nor has Oracle alleged bias on the part of any of the actual

decision-makers. Nor has Oracle provided this Court any legitimate basis to question the

veracity of the decision-makers’ official Rationale, Determination, and Justification analyses, or

the Contracting Officer’s and DDS Deputy Director’s further explanatory testimony at GAO.

       In Palantir, Judge Horn carefully scrutinized each of the protester’s specific requests for

supplementation and found, inter alia, that the agency itself had documented instances in which

agency personnel “lost some of their objectivity with respect to how they presented information

on Palantir.” 129 Fed. Cl. at 239-40. Judge Horn permitted very limited supplementation and

discovery related to the specific instances of bias recognized by the agency and the specific

personnel involved. Id. Here, by contrast, the Agency has not identified any individuals as

having “lost . . . their objectivity.” Quite the opposite, the Contracting Officer

contemporaneously documented her no conflicts Assessment and has since vehemently defended

Oracle’s scattershot allegations.

       Finally, in Diversified and Orion, the questions concerned potential fraud on the part of

offerors. For example, the awardee in Diversified had knowingly relied on a “backdated” lease.

93 Fed. Cl. at 796. In Orion, the protester alleged that the awardee’s proposal had “fraudulently”

misrepresented information regarding a particular key personnel. 60 Fed. Cl. at 344-46. Judges

Williams and Wolski, respectively, allowed limited discovery on those narrow, “dispositive”

issues. Diversified, 93 Fed. Cl. at 796. Here, by contrast, there is no allegation or admission of

                                                 31
                                                                     REDACTED VERSION

any fraud by any offeror or Agency decision-maker. Nor are Oracle’s allegations of bias

supported by hard facts or in any way “dispositive.”25

       Accordingly, this case is unlike any of those on which Oracle relies; and none supports its

requested discovery. For this reason as well, Oracle’s request should be denied.

       B.      Oracle Has Not Carried Its Burden to Overcome the Presumption of Good
               Faith and Fair Dealing

       Government officials are presumed to operate in good faith. Am-Pro Protective Agency,

Inc. v. United States, 281 F.3d 1234, 1239 (Fed. Cir. 2002). Thus, in cases where a protester

alleges that an agency decision-maker is biased and discovery is needed to assess whether or

how that bias impacted their decision, this Court has held that the protester must both (1) make a

threshold showing of “‘motivation for the Government employees in question to have acted in

bad faith or conduct that is hard to explain absent bad faith,’” and (2) demonstrate that

“‘discovery could lead to evidence which would provide the level of proof required to overcome

the presumption of regularity.’” Starry, 125 Fed. Cl. at 622 (quoting Beta Analytics, 61 Fed. Cl.

at 226). Moreover, while the burden of proof at the motion to supplement stage may not be as

high as for a final decision on the merits, the protester must nonetheless provide more than

“innuendo or suspicion” to demonstrate bad faith and justify discovery. Beta Analytics, 61 Fed.

Cl. at 226 (denying discovery); accord DataMill, 91 Fed. Cl. at 731; see also, e.g., Terry, 96 Fed.

Cl. at 164 (requiring “a ‘strong showing of bad faith or improper behavior’ such that without

discovery the administrative record cannot be trusted” (citation omitted)).

25
        To the contrary, and as GAO already held, even if Oracle’s requested discovery were to
theoretically show that Mr. Ubhi and/or Mr. DeMartino were biased and that one or both played
substantial roles in the procurement—both of which hypotheticals are contradicted by the
record—“it would be improper . . . to recommend that the agency proceed with the JEDI Cloud
procurement in a manner that is inconsistent with meeting its actual needs.” Oracle Am., Inc.,
B-416657 et al., Nov. 14, 2018, 2018 CPD ¶ 391.

                                                32
                                                                      REDACTED VERSION

       Here, Oracle relies on this two-part standard in arguing that it is entitled to investigate its

allegations of bias by Mr. Ubhi and/or Mr. DeMartino. See Oracle Motion at 5-6, 38. Oracle is

again incorrect, as this standard is irrelevant where, as here, there are no allegations of bias on

the part of the Agency decision-maker whose decision is at issue. Nevertheless, even if Oracle’s

preferred standard were applicable, Oracle’s motion fails both prongs.

               1.      Oracle Has Neither Identified Any Conduct That Is Hard to Explain
                       Absent Bad Faith Nor Provided Anything More than Innuendo or
                       Suspicion as to Potential Motivations for Bad Faith

       Where this Court has previously allowed discovery of alleged bias, it has typically been

because the existing administrative record already contained overwhelming evidence of, at a

minimum, questionable conduct. For example, prior to this Court’s decision to grant discovery

in Starry, the record already established that “a previously-recused agency official stepped in to

cancel a solicitation after the agency was unsuccessful in multiple efforts to award the contract to

his former employer,” and

       the same allegedly self-recused official was consulted regarding the make up of
       the [Technical Evaluation Panel], was kept informed of the process by the TEP
       panelists that he recommended, advised one potential TEP member that he had a
       bias issue while ignoring the same issue presented by his own recommendee,
       made known his preference for one offeror, and allegedly attempted to bias a
       performance rating for the protestor.

125 Fed. Cl. at 623. Similarly, in Palantir, Judge Horn’s decision to allow discovery was

heavily influenced by existing record evidence of “the modification or destruction” of prior

agency documents and an agency investigative report expressly finding that agency staff had

“lost some of their objectivity.” 129 Fed. Cl. at 239-40.

       By contrast, Judges have not found a sufficient predicate for discovery where, as here, the

protester’s allegations were conclusory and/or contradicted by the existing record. See, e.g.,

SOC § III, supra. For example, in DataMill, the protester alleged that a competitor’s employee

                                                  33
                                                                       REDACTED VERSION

“was a ‘key and pivotal person’” who, together with two agency program office employees,

“conspired to influence the [procurement] decision” by, e.g., supplying “patently false”

information” for the agency’s decision-making process. 91 Fed. Cl. at 731. Judge Sweeney,

however, rejected the protester’s “bald[] assert[ions] that ‘[a]ll three were critical to the decision

made and provided substantial information,” and instead explained that the protester “fail[ed] to

elaborate as to how these individuals”—who were not the ultimate decision-makers—“allegedly

exerted their influence.” Id.; see also, e.g., Terry, 96 Fed. Cl. at 164-65 (denying requested

discovery where protester alleged that agency official other than Contracting Officer was biased

but Contracting Officer had specifically explained that official “was not involved in the

procurement process”).

       Here, having already obtained a more than fulsome record through its GAO protest,

Oracle cherry picks isolated statements and informal Slack messages to weave a narrative of

supposed bias. However, pull at the thread even the slightest bit and Oracle’s story unravels.

       For example, with respect to Mr. Ubhi, Oracle unconvincingly asserts that his personal

political musings supposedly demonstrated clear bias, even though Mr. Ubhi expressly reiterated

his commitment “to serve faithfully, to perform my duties at my highest capacity, so that our

men and women in uniform can be more effective soldiers.” Oracle Motion, Ex. A at 4.

Similarly, Oracle harps on the Contracting Officer’s description of Mr. Ubhi’s advocacy in a

single meeting as “robust” as if that supposedly evidences bad faith; yet, Oracle ignores the

evidence—in the very same transcript discussion—that there were multiple “robust opinions” for

both sides of the issue, and Mr. Ubhi’s opinion was simply “one of the robust opinions” for his




                                                  34
                                                                    REDACTED VERSION

side. See id. at 10 (citing Draft AR Tab 77 (Contracting Officer Testimony at 347:7-14)).26

Finally, Oracle attempts to use Mr. Ubhi’s voluntary recusal as evidence of supposed bias, when

in reality it demonstrates precisely the opposite: Mr. Ubhi acted specifically to avoid any

potential conflict by voluntarily recusing himself from any JEDI activities before he eventually

returned to AWS.

       With respect to Mr. DeMartino, Oracle’s entire argument is predicated on its unfounded

allegations that he supposedly participated personally and substantially in the JEDI Cloud

procurement. But that is thoroughly refuted by the record, including the Contracting Officer’s

Assessment and GAO testimony. See, e.g., SOC §§ II-III, supra.

       Ultimately, unlike in Starry, Oracle has not identified any questionable conduct that

could only be explained by bad faith. And unlike in Palantir, the Agency has not conceded any

instances of bias or impartiality. Rather, just as in DataMill, Oracle overstates the supposed

involvement of the individuals at issue and relies on “bald[] assert[ions]” of alleged wrongdoing,

and nothing more than innuendo and suspicion. Accordingly, Oracle has not carried its burden.

               2.      Oracle’s Requested Discovery Would Not Lead to Evidence
                       Sufficient to Overcome the Presumption of Good Faith

       Oracle’s motion also fails because Oracle cannot establish that its requested discovery

would lead to evidence sufficient to overcome the longstanding presumption that Government

officials act in good faith. See, e.g., Am-Pro, 281 F.3d at 1239. For example, Oracle baldly

asserts that, “[a]s the ‘lead PM’ for the acquisition, Ubhi drove the determination that DoD

26
       This was also a widely-attended, “early meeting” specifically designed to “ask[] specific
questions . . . to get points of view, technical points of view.” AR Tab 78 at 5629-5630
(Contracting Officer Testimony at 234:1-2, 234:19-21, 235:5-8). Thus, far from supporting
Oracle’s insinuation of bias, the record reflects that Mr. Ubhi was simply participating in open
and honest dialogue, which is precisely what a Government official in his role at that time should
have been doing.

                                                35
                                                                    REDACTED VERSION

would award the vast JEDI Cloud effort to a single contractor,” Oracle Motion at 9,27 and that

Mr. Ubhi had a role in making other “critical procurement decisions,” id. at 3. Similarly, Oracle

contends that Mr. DeMartino supposedly “lobbied on behalf of” and “directed efforts” in order to

favor AWS. See Oracle Motion at 32. But all of Oracle’s allegations are directly contradicted

by the record.

       For example, as discussed in detail above, Mr. Ubhi was one of many DDS employees

supporting initial market research efforts in September and October 2017, and then voluntarily

recused himself and had no further involvement whatsoever with the JEDI Cloud procurement.

His access was immediately revoked, and he had no role in preparing any of the Solicitation’s

requirements or in preparing or approving any of the formal Agency determinations at issue in

this protest, all of which were executed long after he left the Government.

       Similarly, contrary to Oracle’s attempts to recharacterize Mr. DeMartino’s “ministerial

and administrative” functions as supposedly substantive, the Contracting Officer repeatedly and

consistently explained that Mr. DeMartino “was never granted access to the Google Drive,” AR

Tab 75 at 5237, and “did not have any involvement in drafting or reviewing the JEDI Cloud

Solicitation, AS, Business Case Analysis (BCA), single award determination, or other pre-

decisional sensitive documents.” AR Tab 75 at 5232; see also AR Tab 33 at 685.28



27
       Tellingly, Oracle’s characterizations of Mr. Ubhi’s supposed “lead” role comes not from
the administrative record but instead from puffery by Mr. Ubhi himself in criticizing the
President’s policies. See Oracle Motion at 9.
28
        See also, e.g., AR Tab 75 at 5235 (“[DeMartino] did not review or provide input into the
JROCM that established the warfighting requirements for the JEDI Cloud. He did not attend any
of the meetings with the Joint Staff about the JEDI Cloud JROCM.”); id. at 5237 (“Neither I nor
the DDS personnel working on JEDI Cloud ever received any inputs from Mr. DeMartino about
any acquisition documents . . . .”).

                                                36
                                                                    REDACTED VERSION

       Given the exceedingly limited roles played by Mr. Ubhi and Mr. DeMartino, and the fact

that they were not decision-makers for any aspect of the JEDI Cloud procurement, let alone for

the Agency decisions challenged in Oracle’s protest, even if discovery were granted it would not

lead to evidence sufficient to overcome the presumption of good faith. See, e.g., Terry, 96 Fed.

Cl. at 164-65 (denying motion because, despite alleging bias on part of other agency official,

protester did not allege bias by Contracting Officer and thus could not overcome presumption

that Contracting Officer “conducted … procurement with regularity and in good faith”). For this

reason as well, Oracle has not carried its burden, and its request for discovery should be denied.

V.     Oracle’s Requested Discovery Would Unduly Interfere with the Agency’s Lawful
       Discretion

       In Axiom, after finding that the Court erred in allowing supplementation and inserting

itself into the agency’s contracting process, the Federal Circuit emphasized that “[t]he Supreme

Court has warned against undue judicial interference with the lawful discretion given to

agencies.” 564 F.3d at 1384 (citing Norton, 542 U.S. at 67 (“The prospect of pervasive oversight

by federal courts over the manner and pace of agency compliance with such congressional

directives is not contemplated by the APA.”)). Here, although Oracle does not request precisely

the same outcome as in Axiom, the effect would be the same: undue judicial interference.

       For example, in Jacobs, the protester filed a motion to compel supplementation and

discovery so that it could investigate whether an ongoing procurement was tainted by an

organizational conflict of interest (“OCI”) and/or potential Procurement Integrity Act (“PIA”)

violation. 100 Fed. Cl. at 207-08. The Court, however, explained that the motion was

“inappropriate” because “the agency—not the Court or [protester]—is charged with conducting

the OCI analysis and . . . PIA investigation (if warranted).” Id. at 208 (emphasis added). Thus,

even though the Court ultimately concluded that it was arbitrary and capricious for the agency
                                                37
                                                                       REDACTED VERSION

not to further investigate certain of the allegations raised by the protester, id. at 210, the Court

still denied the motion for supplementation and discovery. See id. at 222 (instead enjoining

agency from proceeding without the agency itself first considering the information); see also

CRAssociates, Inc. v. United States, 95 Fed. Cl. 357, 384 (2010) (“[I]f the record before the court

precludes a determination as to whether ‘the procurement official’s decision lacked a rational

basis . . . or . . . the procurement procedure involved a violation of regulation or procedure,’

Impresa Construzioni Geom. Domenico Garufi v. United States, 238 F.3d 1324, 1332 (Fed. Cir.

2001), and the claimed error, alone or in combination, appears prejudicial, the court must remand

the matter to the agency to allow it to supply, in the first instance, the missing explanation.”

(emphasis added)).

       Here, as in Jacobs, Oracle does not truly seek discovery to contest the rationality of the

Agency’s documented decisions, which are already in the administrative record. Instead, Oracle

seeks discovery to enable it, and this Court, to conduct a de novo review of the entire

procurement—but that is fundamentally inconsistent with the Tucker Act’s deferential arbitrary

and capricious bid protest review.

       Indeed, perhaps the only circumstance in which discovery may be the appropriate course

of action rather than remand is where remand would be to the very same Government officials

already demonstrated to be biased. In such circumstances, there could be concern that the biased

individuals would be “less than candid” in investigating and reporting on their own activities.

See, e.g., Starry, 125 Fed. Cl. at 621, 624. Here, that is not a concern. As discussed throughout

this brief, there are no allegations that any of the agency decision-makers in this case were

biased. Rather, Oracle’s bias allegations pertain only to two former government officials who

the record establishes played virtually no role in this procurement and exerted no influence on

                                                  38
                                                                    REDACTED VERSION

the ultimate Solicitation. Thus, even if this Court were to determine that the Contracting Officer,

DDS Deputy Director, or Under Secretary of Defense could have conducted a more thorough

investigation or analysis of any of the issues challenged in Oracle’s Complaint, the proper

remedy would be to remand for further review, not to open the door to Oracle’s broad discovery.

                                        CONCLUSION

       For each and all of the foregoing reasons, AWS respectfully requests that the Court deny

Oracle’s motion in its entirety.


           January 11, 2019                      Respectfully submitted,

                                                 s/ Daniel R. Forman
                                                 Daniel R. Forman
           Of Counsel:                               (Counsel of Record)
                                                 Crowell & Moring LLP
           Olivia L. Lynch                       1001 Pennsylvania Avenue, NW
           Robert J. Sneckenberg                 Washington, DC 20004-2595
           OLynch@crowell.com                    Tel: (202) 624-2504
           RSneckenberg@crowell.com              Fax: (202) 628-5116
                                                 DForman@crowell.com

                             Attorneys for Amazon Web Services, Inc.




                                                39
